Case 3:19-cv-13105-RHC-KGA ECF No. 43 filed 10/27/20         PageID.374    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CORY O’DELL DERRICK,

      Plaintiff,                              Case No. 3:19-cv-13105
                                              District Judge Robert H. Cleland
v.                                            Magistrate Judge Kimberly G. Altman

CORRECT CARE SOLUTIONS, JILL
WARREN, and TAMARA SMITH,

      Defendants.

_________________________________/

  ORDER DENYING PLAINTIFF’S MOTIONS FOR APPOINTMENT OF
  COUNSEL (ECF Nos. 35, 37), DENYING PLAINTIFF’S MOTION FOR
    MONEY JUDGMENT (ECF No. 37), AND DENYING AS MOOT
         DEFENDANTS’ MOTION TO STRIKE (ECF No. 38)

                                             I.

      This is a civil rights case under 42 U.S.C. § 1983. On October 23, 2019,

plaintiff Cory O’dell Derrick, a pretrial detainee proceeding pro se, filed a

complaint alleging that defendants violated his constitutional rights. (ECF No. 1).

Under 28 U.S.C. § 636(b)(1), all pretrial matters were referred to the undersigned.

(ECF No. 41). Before the Court are Derrick’s two motions requesting the

appointment of counsel, one of which is also styled as a motion for “money

judgment as a matter of law.” (ECF Nos. 35, 37). Defendants have moved to
Case 3:19-cv-13105-RHC-KGA ECF No. 43 filed 10/27/20             PageID.375     Page 2 of 5




strike the latter motion. (ECF No. 38). For the reasons which follow, Derrick’s

motions are denied, and defendants’ motion to strike will be denied as moot. 1

                                                II.

       In his first motion requesting the appointment of counsel, Derrick alleges an

inability to pick up the phone and limited access to a law library due to his

confinement in punitive segregation. In addition, he stresses the importance of

taking depositions and obtaining medical records. In his second motion, he

reiterates his limited law library access due to his punitive segregation. He also

moves for “money judgment as a matter of law,” citing a lack of chronic care

treatment for his neuropathy; denial of his requests for an ultrasound, MRI, and

CAT scan to confirm that he did not have a blood clot; the failure of defendants to

clean his C-PAP machine; a medical shoe that increased his pain; and denial of his

request for a shower chair.

       Under 28 U.S.C. § 1915, “[t]he court may request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). “Appointment of

counsel in a civil case is not a constitutional right. It is a privilege that is justified

only by exceptional circumstances,” which depend on the type of case, the



1
  The Court recognizes that the second page of Derrick’s first motion for the
appointment of counsel contains his brief in support of his response to defendants’
motion for summary judgment. The Court will still consider Derrick’s filing for
that purpose.
Case 3:19-cv-13105-RHC-KGA ECF No. 43 filed 10/27/20          PageID.376     Page 3 of 5




plaintiff’s abilities to represent himself, the complexity of the factual and legal

issues involved, and the claim’s relative merits. Lavada v. Keohane, 992 F.2d 601,

605-06 (6th Cir. 1993) (internal quotations and citations omitted).

      Having reviewed Derrick’s filings, and considering the relevant factors, the

Court finds that he has not shown exceptional circumstances meriting the

appointment of counsel. The importance of conducting depositions and obtaining

medical records is not unique to this matter, and the barriers Derrick faces in

litigating his case do not rise above those of the average prisoner or pretrial

detainee. See, e.g., Jeter v. Lawless, No. 1:19-CV-623, 2019 WL 6044202 (S.D.

Ohio Nov. 15, 2019) (no exceptional circumstances found where plaintiff alleged

difficulty in litigating matter due to incarceration and placement in segregation).

Derrick has not alleged that the factual or legal issues in this matter are unduly

complex, nor do they appear to be to this court. Thus, Derrick’s request for

counsel is denied. Should Derrick’s case survive dispositive motion practice and

proceed to trial, he may file a renewed motion for the appointment of counsel at

that time.

      As to Derrick’s motion for a “money judgment,” under no Federal Rule of

Civil Procedure has he provided factual evidence or a legal basis on which to

sustain judgment in his favor at this time. Rule 56(c) requires that a movant

support his or her motion for judgment by citing to the record, which Derrick has
Case 3:19-cv-13105-RHC-KGA ECF No. 43 filed 10/27/20          PageID.377    Page 4 of 5




not done. And if interpreted as a Rule 12(c) motion for judgment on the pleadings,

such relief is precluded by the Prison Litigation Reform Act (PLRA), specifically

42 U.S.C. § 1997e(g), which allows defendants in such cases to waive their reply,

as defendants have here. With no reply, there can be no judgment on the

pleadings. See Edwards v. Jenkins, No. 12-10312, 2013 WL 8366052, at *1 (E.D.

Mich. Nov. 21, 2013), report and recommendation adopted, No. 12-10312, 2014

WL 1746123 (E.D. Mich. Apr. 30, 2014). The PLRA also makes clear that “[n]o

relief shall be granted to the plaintiff unless a reply has been filed.” 42 U.S.C. §

1997e(g).

                                             III.

      Accordingly, Derrick’s motions for the appointment of counsel and his

motion for “money judgment” (ECF Nos. 35, 37) are DENIED. Based on this

determination, Defendants’ motion to strike Derrick’s second motion for the

appointment of counsel and for “money judgment,” is DENIED AS MOOT.

      SO ORDERED.

Dated: October 27, 2020                        s/Kimberly G. Altman
Detroit, Michigan                              KIMBERLY G. ALTMAN
                                               United States Magistrate Judge

      The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days from the date of receipt of a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
Case 3:19-cv-13105-RHC-KGA ECF No. 43 filed 10/27/20        PageID.378    Page 5 of 5




                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on October 27, 2020.


                                             s/Marie E. Verlinde
                                             MARIE E. VERLINDE
                                             Case Manager
